Citation Nr: 1437236	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  12-19 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active duty from December 1950 to December 1954, January 1955 to January 1961, November 1961 to August 1962, with subsequent service in the Air National Guard.  The Veteran died in July 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

While the Veteran's claim on appeal was characterized by the RO as a claim for service connection for interstitial lung disease, the Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) associated with his lungs.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any respiratory disability.  As such, the issue has been recharacterized on appeal as noted on the title page.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO denied service connection for interstitial lung disease.

2.  The Veteran died in July 2011, prior to the expiration of the appeal period for the RO's April 2011 rating decision.

3.  No other claims for VA benefits were pending at the time of the Veteran's death, nor was the Veteran entitled to unpaid benefits under an existing rating or decision.

4.  Evidence of record at the time of the Veteran's death does not show that his respiratory disability was etiologically related to service.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to the appellant prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO did not provide a VCAA notice letter to the appellant informing her of how to substantiate a claim for accrued benefits.   However, neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, private medical records, and statements from the Veteran.

For an accrued benefits claim, VA may consider only the evidence on file on the date of the Veteran's death.  VA was not required to provide assistance to the appellant in obtaining additional evidence.  While evidence on file at the time of the Veteran's death is deemed to include certain VA and service department records that are considered to be in the constructive possession of VA, nothing in the claims file suggests that additional VA or service department records exist that are relevant to this claim.  Hayes v. Brown, 4 Vet App. 353, 360-61 (1993).  While the law provides for payment to a surviving spouse of any periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, as a matter of law, the evidence which may be considered is limited to the evidence on file on the date of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a).  Thus, there is no further duty to attempt to obtain or create additional evidence to substantiate the accrued benefits claim because evidence submitted after the Veteran's death may not be considered.


II.  Analysis

The appellant contends that the Veteran's respiratory disability resulted from exposure to hazardous materials during service.  For the reasons discussed below, the Board disagrees.

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

At the time of the Veteran's death, a claim for service connection for lung disease was pending.  The appellant filed a claim of entitlement to accrued benefits in August 2011.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim for service connection if he had not died.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning to the evidence of record, the Veteran's DD Form 214 demonstrates that the Veteran's military occupational specialty was aircraft maintenance technician.  Service treatment records are silent for complaints of, or treatment for, a respiratory disability.   On December 1950 enlistment examination, clinical evaluation of the Veteran's mouth, throat, lungs and chest were normal.  In June 1966, the Veteran was treated for complaints of sore throat.  A November 1966 chest x-ray was normal.  On August 1970 Periodic Examination, clinical evaluation of the Veteran's mouth, throat, lungs and chest were normal.  An August 1973 chest x-ray was normal.  On August 1976 periodic examination, clinical evaluation of mouth and throat was abnormal, noting "tonsils enucleated."  Chest x-ray was normal.

Though the evidence does not indicate chronic problems during service, the Veteran may have been exposed to hazardous materials during service.  In his lay statements of record, he repeatedly asserted that he was harmed by exposure to Varsol, Pensol, paint remover, and jet fuel, with limited ventilation.  Thus, although no medical evidence supports the Veteran's claim to in-service lung problems or to having incurred a lung problem during that time, the evidence nevertheless indicates that he may have been exposed to hazardous materials.



Post-service, a February 2009 private consultation note indicates that the Veteran reported a 2-year history of cough which has been progressively worse.  He had been diagnosed with chronic obstructive pulmonary disease (COPD) in the past and was hospitalized with pneumonia about 2 years prior.  The Veteran reported that he worked as an aircraft mechanic from 1950 to 1977, and was exposed to paint remover, Varsol and jet fuel.  The Veteran reported that he smoked 1 pack of cigarettes per day for 21 years, and quit in 1965.  The examiner reviewed a chest x-ray of June 2008 which showed right upper lobe scarring which has shown some progression since April 2005.  There were also noted increased markings in the left base and findings compatible with COPD. 

An August 2009 chest x-ray revealed moderately severe interstitial lung disease evidenced primarily by peribronchovascular thickening and fusiform bronchiectasis.  Specific etiology could not be determined.

Private treatment records through December 2010 diagnose idiopathic pulmonary fibrosis.

In December 2010, the Veteran submitted a statement from his treating physician, which stated that the Veteran "has severe interstitial lung disease[, and] it is highly probable that this disabling disease is the result of work exposure to solvents over many years."  The Veteran also submitted Material Safety Data Sheets (MSDS) on Varsol, which state that inhalation may cause respiratory tract irritation, and that aspiration of the material into lungs can cause chemical pneumonitis.  The MSDS also instructed to only use Varsol under good ventilation conditions or with respiratory protection.

On March 2011 VA respiratory examination, the Veteran reported that his interstitial lung disease was due to in-service exposure to a variety of inhaled compounds including Varsol, Pensol, methylethylketone, butyrate, paint thinners/removers and bromochloride (a fire extinguishant mixed into liquids used for cleaning aircraft).  He frequently used combinations of the above chemicals, sprayed by high pressure sprayer, onto aircraft, usually inside hangars, for cleaning the aircraft.  No respiratory protection was worn at that time.  He reports that he noted some diminished exercise tolerance as early as 1977 when he retired from the Air National Guard.  Since that time he has been enjoying fishing, hiking, camping and other recreational pursuits until the past 5-10 years when he noted he had less and less exercise tolerance.  He is a non-smoker; his interstitial lung disease took some years to diagnose but was finally confirmed on spiral CT of the Chest in 2008.  

Upon physical examination of the Veteran and review of the claims file, including the positive etiology opinion from the Veteran's treatment provider, the examiner opined that interstitial lung disease was less likely than not due to in-service exposure to Varsol or other inhaled solvents.  The examiner reasoned that interstitial lung disease represents a heterogeneous group of lung conditions caused by a wide variety of intrinsic and extrinsic disease and exposures.  Review of the MSDS available for Varsol and an extensive body of medical literature on occupational interstitial lung disease fails to reveal any established or proposed causative linkage between occupational exposure to any of the claimed agents and the occurrence of any currently described interstitial lung disease.  Kerosene, the chief compound of Varsol, has been extensively studied with regard to its various toxicities for humans either in liquid, inhaled mist or post-combustion inhaled smoke form.  Multiple references, both textbook and current medical journals, were reviewed without finding any evidence of known association between occupational exposure to kerosene containing solvents, methylethylketone or butyrate and the occurrence of interstitial lung disease.

As to the etiology of the respiratory disability, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds the March 2011 VA opinion to be of significant probative value.  The opinion is based on a review of the lay and medical evidence of record, and on relevant textbooks and medical journals.  The VA examiner's opinion is supported by a detailed rationale.  Further, the objective evidence of record strongly supports the VA opinion- as noted, the Veteran's STRs are negative for a chronic respiratory disability during service, while evidence indicates onset respiratory problem many years after service.  Indeed, the earliest evidence of record of any type of respiratory problem is in April 2005, nearly 30 years after the Veteran's retirement from service with the Air National Guard.   See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).

In contrast, while the private physician did participate in caring for the Veteran, the physician failed to provide a rationale in his November 2010 opinion.  As a result, the Board assigns greater weight to the competent and credible opinion of the March 2011 VA examiner.

In assessing the appellant's claim, the Board has considered both the Veteran's and the appellant's lay assertions that the Veteran's lung problems relate to his asserted in-service exposure to chemicals, and their assertions that he has experienced a continuity of symptomatology since service of his lung problems.  See Walker, supra.  However, these comments are unpersuasive with regard to the issue of medical etiology.  The Veteran is competent to attest to symptoms he may observe or sense, such as pain or limitation of motion or function in his lungs.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  But the Veteran's and the appellant's statements regarding diagnosis and etiology of respiratory disability are of limited probative value.  The disability at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  Neither the Veteran nor the appellant is competent to render a medical opinion linking an internal pulmonary disorder noted initially in the 2000s to service that ended in the 1970s.  They are not competent to determine onset of lung diseases, and whether the Veteran experienced a continuity of symptomatology since service indicative of those diseases.  They do not have the training and expertise to provide medical evidence connecting service to the current symptoms, or to those the Veteran asserted he experienced since service.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  In the final analysis, the medical evidence countering the appellant's claim weighs substantially more than the Veteran's and the appellant's lay assertions regarding etiology. 

For all the foregoing reasons, the Board finds that the claim for service connection for a respiratory disability for accrued benefit purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for a respiratory disability for accrued benefits purposes is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


